DETAILED ACTION
Applicant: CROHN, Robert & HOOD, David K.
Assignee: ISP Investments LLC
Attorney: William J. Davis (Reg. No.: 30,744)
Filing: §371 National Stage Application filed 04 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-15 are currently pending before the Office.

Priority
The instant application is a §371 National Stage Application for PCT/US2019/39811 filed 28 June 2019 with priority to Provisional Application 62/694,291 filed 05 July 2018. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 01/04/2021 has been considered.

Claim Objections
Claims 8-9 and 12-14 are objected to because of the following informalities:  Claim 8 includes the phrase “identified color spaces into numerical dosimetry data set” in line 3, which should be amended to “into a numerical dosimetry data set”.  Claim 9 inherits this objection.  Claim 12 includes the phrase “comparing the optical density of dose indicator” in line 8, which should be amended to “optical density of the dose indicator”.  Claims 13-14 inherit this objection.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 11 include the phrase “an optical means to capture the color change of the dose indicator” and claim 12 includes the phrase “capturing the color change of the dose indicator after exposure to radiation using an optical means” which for purposes of examination, the “optical means” will correspond to the disclosed structure of any of: “a camera selected from group comprising a smart phone camera, a high definition camera, a magnifying camera, a densitometer, an image scanner, a video camera, a TV camera, an optical imaging device and the like” (Spec., ¶51) which is broad enough to cover any optical imaging device or device capable of measuring density capable of capturing color change of dose indicators or other colored media.
Claims 1 and 11 include the phrase “a software means to compare the optical density of the dose indicator as compared to a predetermined calibration curve” which for purposes of examination, the “software means” will correspond to the disclosed structure of: “central processing unit (CPU) ., . . [that] converts the captured color change into numerical color data and compares with predetermined data using quantification algorithms”(Spec., ¶¶52-53) of a smart phone, a dosimetry device, or any other optical imaging device or device capable of measuring density that includes one or more processors capable of converting captured color change into numeral data and comparisons to predetermined data.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 includes the phrase “use of a dosimetry device comprising: [structural elements]” which is indefinite since it is unclear if the claim is directed to “a method” of using “a dosimetry device” or to the “dosimetry device”, itself.  If it is directed to “use of”, i.e. a method claim, then the claim should be amended to include method steps for the use of “a dosimetry device”.  If it is directed to the “dosimetry device”, i.e. an apparatus claim, then the claim should be amended to “A dosimetry device useful for [intended use]” or another amendment to clarify the claim scope.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim, since it is unclear which aspects of Figures 1 to 7 will be included or excluded from the claim scope.  For instance, it is unclear if the claims include both the irradiated and not irradiated RadTag®, Onpoint®, and/or Rad-Sure® indicators, it is unclear if the claim scope includes the various dosage states in Figure 5, and it is unclear if the smart phone and cloud are included or excluded from the claim scope.  Claim 15 must be amended to define the claim scope, or it should be deleted since it cannot be properly examined or interpreted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (US Pub. 2008/0023647).
Regarding claim 1, Patel discloses a dosimetry device (Fig. 1 dosimeter badge) for quantifying the dosage of radiation emitted from a radiation source (Abstract), the device comprising:
(i) a radiation dose indicator (Fig. 1 – color change based on dosage in Grays (Gy); ¶¶104-105) comprising a radiation sensitive composition to measure the radiation and visually represent the amount of radiation emitted as color change (¶¶104-105 – color change proportional to dosage);
(ii) an optical means (Fig. 8 imager 84; ¶45) to capture the color change of the dose indicator after exposure to radiation (¶45 – imager used capture color change and determine treatment condition with software); and

    PNG
    media_image1.png
    664
    1047
    media_image1.png
    Greyscale

¶45; ¶83 – dose range determined based on software analysis of image) to compare the optical density of the dose indicator (Fig. 1) as compared to a predetermined calibration curve developed using percentage optical density versus cumulative radiation dosage (Fig. 5 optical density vs. dose; ¶¶68-69 predetermined calibration curves) to quantify the dosage of radiation emitted from the radiation source (Fig. 1; ¶83).

Regarding claim 2, Patel further discloses wherein the radiation sensitive composition is a radiation sensitive film prepared from polyacetylene, lithium, sodium, potassium or zinc salt of polyacetylene (Patel: ¶49 incorporating WO 2004/017095 – ¶104 lithium salts are good converters for thermal neutrons &  ¶19 use of conjugated polyacetylenic compositions as radiation dosimeters).

    PNG
    media_image2.png
    331
    627
    media_image2.png
    Greyscale

Regarding claim 3, Patel further discloses wherein the radiation sensitive film has a radiation dose range of about 0.01 Gray (Gγ) per second to about 10,000 Gray (Gγ) per second (Fig. 1 0.01-5.00 gray sensitive film; ¶49 incorporating WO 2004/017095 - ¶143 wide dose range from 1 mGy to 100,000 Gy).

    PNG
    media_image3.png
    427
    620
    media_image3.png
    Greyscale

Regarding claim 4, Patel further discloses wherein the radiation sensitive film is a radiochromic film (Patel: ¶49 incorporating WO 2004/017095 - ¶98).

    PNG
    media_image4.png
    293
    627
    media_image4.png
    Greyscale

Regarding claim 7, Patel further discloses wherein the optical means to capture the color change of the indicator is selected from the group consisting of a smart phone camera, a high definition camera, a magnifying camera, a magnifying microscope, a densitometer, an image scanner, a video camera, a TV camera or an optical imaging device (Fig. 8 imager 84; ¶45 CCD camera is an optical imaging device).
Patel further discloses wherein the software comprises a software program (¶45; ¶83) based on quantification algorithms to characterize the color change in the form of color spaces, convert the identified color spaces into numerical dosimetry data set and compare the data to pre-determined color versus radiation dose response data (Fig. 5 optical density vs. dose; ¶¶68-69 predetermined calibration curves; ¶75).
Regarding claim 11, Patel discloses use of dosimetry device (Fig. 1; ¶45) comprising: (i) a radiation dose indicator (Fig. 1 – color change based on dosage in Grays (Gy); ¶¶104-105) comprising a radiation sensitive composition to measure the radiation and visually represent the amount of radiation emitted as color change (¶¶104-105 – color change proportional to dosage); (ii) an optical means (Fig. 8 imager 84; ¶45) to capture the color change of the dose indicator after exposure to radiation (¶45 – imager used capture color change and determine treatment condition with software); and (iii) a software means (¶45; ¶83 – dose range determined based on software analysis of image) to compare the optical density of the dose indicator (Fig. 1) as compared to a predetermined calibration curve developed using percentage optical density versus cumulative radiation dosage (Fig. 5 optical density vs. dose; ¶¶68-69 predetermined calibration curves) to quantify the dosage of radiation emitted from the radiation source (Fig. 1; ¶83); wherein said dosimetry device is used in sterilization of surfaces and solutions, medical imaging, medical or industrial equipment quality assurance testing, UV light measurement, food processing and storage, transportation of radiation sensitive materials, or blood storage (¶103 – sensor may be used in many classes including food processing and storage, medical imaging, sterilization, etc.; ¶108 medical applications).

	Regarding claim 12, Patel discloses method of quantifying the dosage of radiation emitted from a radiation source (Fig. 1; ¶45) comprising the steps of: 
(i) exposing a dosimetry device to irradiation (Fig. 1 – color change based on dosage in Grays (Gy); ¶¶104-105), said dosimetry device comprising radiation sensitive indicator which measures the radiation and visually represents the amount of radiation emitted as color change (¶¶104-105 – color change proportional to dosage); 
Fig. 8 imager 84; ¶45) after exposure to radiation using an optical means (Fig. 8; ¶45 – imager used capture color change and determine treatment condition with software); and 
(iii) comparing the optical density of dose indicator to a predetermined calibration curve developed using percentage optical density versus (¶45; ¶83 – dose range determined based on software analysis of image), cumulative radiation dosage to quantify the dosage of radiation emitted from the radiation source  (Fig. 1; Fig. 5 optical density vs. dose; ¶¶68-69 predetermined calibration curves; ¶83).

Regarding claim 13, Patel further discloses wherein the predetermined calibration curve is optical density-red of radiochromic film (¶49 incorporating WO 2004/017095 - ¶98 radiochromic film) having radiation dose range of about 0.01 Gray (Gγ) per second to about 10,000 Gray (Gγ) per second (Fig. 1 0.01-5.00 gray sensitive film; ¶49 incorporating WO 2004/017095 - ¶143 wide dose range from 1 mGy to 100,000 Gy), and the optical means is a photographic densitometer (¶90 imaging system may be an optical densitometer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claim 1 above, and further in view of Micke et al. (US 8,604,415).
Patel discloses the dosimetry device of claim 1, but is silent regarding a marker.
In a related field of endeavor, Micke et al. discloses a dosimetery device (Figs. 1-2) including exposing radiation to color changing films (Fig. 2) and imaging the film to determine radiation dosage (Figs. 1-2; Abstract), and further including radiation sensitive compositions comprising a marker (claim 5) (C.11:L.60-69 polyacetylene which is a dye marker) which is a dye marker (claim 6).

    PNG
    media_image5.png
    546
    1284
    media_image5.png
    Greyscale

In view of the ability of a polyacetylene film to be sensitive to radiation such that the color darkness is proportional to the radiation exposure as is disclosed in Micke et al. at Column 14, Lines 27-33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Micke et al. with the teachings of Patel to obtain materials capable of changing color and being proportional to radiation exposure to quantify the radiation dosage.

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claim 8 and 12, respectively, above, and further in view of Balooch et al. (US 2017/0191866).
Regarding claim 9, Patel discloses the dosimetry device of claim 8, but is silent regarding cloud enabling access.
In a related field of endeavor, Balooch et al. discloses a dosimetery device (¶22 – image analysis for dose determination) wherein a UV radiation dose indicator (Fig. 1 indicator 101) is imaged by a smart phone (Fig. 1 smart phone 102) wherein dosimetry data is up-loaded into the cloud Fig. 1; ¶42 device 101 measures changes due to sun irradiation by means of chemical or electrical change. Mobile devices 102 are used to read such changes and convert to UV doses. Users use the mobile devices to communicate with cloud/server to upload personal information and download information for personal UV calculation. The cloud/server collects personalized information that includes date, time, location, skin type, and UV (UVA, UVB, UVI levels).’; ¶115).

    PNG
    media_image6.png
    464
    1431
    media_image6.png
    Greyscale

In view of the ability to upload personalized data to the cloud and obtain converted radiation doses from the cloud as is disclosed in Balooch et al. at Figure 1 & Paragraphs 42 & 115, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Balooch et al. with the teachings of Patel to obtain personalized tracking of dosage using cloud enabling access.

Regarding claim 14, Patel discloses the method of claim 12, and further discloses wherein the predetermined calibration curve is optical density-red of radiochromic film (¶49 incorporating WO 2004/017095 - ¶98 radiochromic film) having radiation dose range of about 0.01 Gray (Gγ) per second to about 10,000 Gray (Gγ) per second (Fig. 1 0.01-5.00 gray sensitive film; ¶49 incorporating WO 2004/017095 - ¶143 wide dose range from 1 mGy to 100,000 Gy).  But it is silent regarding a smart phone.
In a related field of endeavor, Balooch et al. discloses a dosimetery device (¶22 – image analysis for dose determination) wherein a UV radiation dose indicator (Fig. 1 indicator 101) is imaged by a smart phone (Fig. 1 smart phone 102) wherein dosimetry data is up-loaded into the cloud Fig. 1; ¶42; ¶115) and obtain images of the dosimeter device with a smart phone and processed by a cell phone app (¶119).
In view of the ability to upload personalized data to the cloud and obtain converted radiation doses from the cloud as is disclosed in Balooch et al. at Figure 1 & Paragraphs 42 & 115, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Balooch et al. with the teachings of Patel to obtain personalized tracking of dosage using cloud enabling access and obtaining color change data from a mobile phone for convenience.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claim 1 above, and further in view of Lewis et al. (US Pat. 5,051,597).
Regarding claim 10, Patel discloses the dosimetry device of claim 1, but fails to disclose blood bags.
In a related field of endeavor, Lewis et al. discloses a dosimetry device (Figs. 10-11 dosage indicator) including a dosage indicator for blood bags utilizing a visible message to indicate if a predetermined threshold has been exceeded (C.4:L.53-59).

    PNG
    media_image7.png
    460
    580
    media_image7.png
    Greyscale

Lewis et al. at Figures 10-11 & Column 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lewis et al. with the teachings of Patel to protect patients/doctors from using blood that has been exposed to radiation above a predetermined threshold.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Short et al. (US Pub. 2018/0259654) – which discloses color changing implantable dosimeters for integration in medical facilities (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884